Name: 89/179/EEC: Commission Decision of 23 February 1989 on health protection measures in connection with imports of certain fresh meat from Argentina
 Type: Decision_ENTSCHEID
 Subject Matter: America;  tariff policy;  animal product;  health;  agricultural activity
 Date Published: 1989-03-08

 Avis juridique important|31989D017989/179/EEC: Commission Decision of 23 February 1989 on health protection measures in connection with imports of certain fresh meat from Argentina Official Journal L 064 , 08/03/1989 P. 0019 - 0019 Finnish special edition: Chapter 3 Volume 28 P. 0168 Swedish special edition: Chapter 3 Volume 28 P. 0168 *****COMMISSION DECISION of 23 February 1989 on health protection measures in connection with imports of certain fresh meat from Argentina (89/179/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 88/289/EEC (2), and in particular Article 16 thereof, Whereas the requirements as regards animal health conditions and veterinary certification for imports of fresh meat from Argentina are laid down in Commission Decision 86/194/EEC (3), as amended by Decision 87/455/EEC (4), with particular reference to the situation of foot-and-mouth disease obtaining in Argentina at that time; Whereas during the last Community on-the-spot inspection in November 1988 changes were observed in the quality of Argentinian veterinary controls in respect of foot-and-mouth disease in some of the provinces of Argentina; Whereas if this situation persists it is liable to create a hazard for Community livestock; Whereas it is therefore appropriate to adopt protection measures to avert such a hazard and to prohibit imports from some of the provinces of Argentina; Whereas the Commission has drawn the provisions of Article 14 of Directive 72/462/EEC to the attention of the Argentinian authorities; Whereas the animal health requirements for imports of meat products from third countries have not yet been approximated at Community level; whereas therefore Member States may continue for the time being to import meat products from third countries in accordance with the general animal health provisions of the relevant Community legislation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The authorization to import fresh meat from Argentina laid down in Decision 86/194/EEC is hereby suspended in respect of fresh meat of bovine, ovine and caprine animals from the following provinces: - Chaco, - Formosa. Article 2 Member States shall not authorize the import of fresh meat which has been obtained from bovine, ovine and caprine carcases which have been boned in cutting plants in the provinces listed in Article 1. Article 3 Member States shall require the accompanying animal health certificate to be amended so that all references to 'Argentina' are accompanied by references indicating the exclusion of the provinces listed in Article 1 before signature by the official veterinarian in respect of fresh meat obtained from bovine, ovine and caprine animals. Article 4 This Decision shall apply from 1 March 1989. Article 5